Case: 12-30596       Document: 00512139441         Page: 1     Date Filed: 02/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 8, 2013

                                       No. 12-30596                        Lyle W. Cayce
                                                                                Clerk

TAMMY STEWART DIXON,

                                                  Plaintiff - Appellant,
v.

PRIMARY HEALTH SERVICES CENTER,

                                                  Defendant - Appellee,



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                        U.S. Dist. Court No. 3:10-CV-1490


Before DeMOSS, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Tammy Stewart Dixon appeals the district court’s grant of summary
judgment in favor of her former employer, Primary Health Services Center. We
have carefully reviewed the pertinent portions of the record in light of the
parties’ briefs and oral arguments. We conclude that the district court did not
reversibly err.
       AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.